BROWN, J., dissenting.
This case was heard in the court below upon the following case agreed:
Chapter 345, Private Laws 1911, provides for the submitting to a vote of the people of the district the question of additional school tax, and the borrowing a sufficient amount to erect a building, not to exceed $5,000, "for the whites in the School District No. 19." The patrons of School District No. 19, as set out in said chapter, applied to the Board of County Commissioners of Camden County asking for an additional tax, as provided in said chapter, for the purpose of erecting a school building for the whites in said district. There was an election held and all requirements provided for in chapter 345 were carried out and complied with in every respect, and the majority of the qualified voters of said district voted for the additional school tax. The school committee contracted to erect a building to cost about $10,000, $5,000 of which was given by public subscription, and the committee issued bonds to the amount of $5,000 and advertised them for sale. The defendant, D. B. Bradford, was the highest bidder, at $1.01 and agreed to take the bonds at the price, but now refuses to accept them and pay the money for them, *Page 31 
upon the ground that the committee had no right to issue them, for the reason that the act is unconstitutional and the bonds are not valid. Chapter 345 is made a part of this statement of the case. The above facts are submitted to the court for its opinion and judgment.
The court held the bonds to be invalid and that the defendant, therefore, is not required to accept them. Judgment was accordingly entered, and the plaintiffs excepted and appealed.
After stating the facts: This case presents but a single question and one which we think, in view of recent decisions of this Court, is not difficult of solution. Our Constitution, Art. IX, sec. 2, provides as follows: "The General Assembly, at its first (38) session under this Constitution, shall provide by taxation and otherwise for a general and uniform system of public schools, wherein tuition shall be free of charge to all the children of the State between the ages of six and twenty-one years. And the children of the white race and the children of the colored race shall be taught in separate public schools; but there shall be no discrimination in favor of, or to the prejudice of, either race." There is nothing in the act to indicate that any discretion whatever is left with the local board of administration as to the apportionment of the fund which will be raised by a sale of the bonds among the two races without discrimination, as was the case in Loweryv. School Trustees, 140 N.C. 39, and Bonitz v. School Trustees,154 N.C. 379. The provision of the act in regard to the application of the fund to be raised by taxation requires that it shall be applied to the erection of a school building for the white people, and is as mandatory in this respect as it could not have been expressed.
Every presumption is to be indulged in favor of the validity of a statute, and all doubts should be resolved in support of it. We must always assume, when passing upon the constitutionality of a statute, that the Legislature acted with integrity and with an honest purpose to observe the restrictions and limitations imposed by law. 2 Lewis's Suth. Stat. Constr. (2 Ed.), sec. 82. It is also true that where a duty is imposed or a power conferred upon a public agency, the necessary implication is that the duty should be performed and the power exercised in the manner prescribed in the Constitution. With every disposition to uphold this act, and inclining most favorably to every reasonable construction of it which would execute the legislative will and at the same time conform to the mandate of the Constitution, we are unable to *Page 32 
sustain it, but must declare it to be void, as being in direct conflict with the plain requirements of the fundamental law.
The act provides for only one thing, the levying of a tax for the purpose of erecting a school building "for the whites," and only for that purpose. The other provisions of the act relate to the machinery for levying and collecting the tax, but the proceeds of such tax, (39)  when collected, are to be applied entirely to the purpose thus clearly indicated, and to no other. There is no room whatever for the exercise of any judgment or discretion by the local authorities themselves in the application or appropriation of the tax fund, according to the mandate of the Constitution, that is, without racial discrimination. In this respect, our case differs essentially from Lowery v. SchoolTrustees and Bonitz v. School Trustees, already cited. In each of these cases there were expressions in the statute which this Court construed to mean that it was not the purpose to tax the people of the school district for the exclusive benefit of the one race or the other, and that while language was used which, if considered by itself, might lead to the conclusion that only one of the races was intended to receive the full and exclusive benefit of the tax, it was explained and its meaning so enlarged by other parts of the act as to avoid any discrimination between the races, and that, by a fair and reasonable construction of the whole act, reading and interpreting each provision with proper reference to the context, the true intent of the Legislature to apportion the fund between the two races fairly and reasonably and in accordance with the constitutional requirement, was made apparent.
When we bring this act to the test of our decision in Bonitz v. SchoolTrustees, 154 N.C. 375, we can have no reasonable doubt as to its invalidity. Justice Hoke thus speaks for the entire Court in that case: "The Constitution of this State, Art. IX, sec. 2, in providing for a `uniform system of public schools wherein tuition shall be free of charge to all the children of the State between the ages of six and twenty-one years,' contains the requirement, `That the children of the white race and the children of the colored race shall be taught in separate schools,' and further, `but there shall be no discrimination in favor of or to the prejudice of either race.' In numerous and well-considered decisions this Court has held that these provisions of our Constitution, in regard to the two races, are mandatory, and may be disregarded neither by Legislature nor by officials charged with the duty of administering a given law. Smith v. School Trustees, 141 N.C. pp. 143-159; Lowery v. School Trustees, 140 N.C. 33; Puitt v. Commissioners, 94 N.C. 709; (40)  Riggsbee v. Durham, 94 N.C. 800. If, therefore, the act in question here, in designating a certain boundary as a `school *Page 33 
district for the white race,' can only be construed as requiring that the funds to be raised under its provisions should be applied exclusively to the white schools within such boundary and the additional facilities afforded only enjoyed by the white children attending such schools, it would be clearly unconstitutional."
The statute we now have under consideration manifestly falls under the condemnation of the law, as stated in that case, and, therefore, we are of the opinion that it is void, and so are the bonds which have been issued and sold under the supposed authority therein conferred.
This decision has nothing to do with the requirements of the Constitution that the two races shall be taught in separate schools. We will maintain that provision inviolate and in its full integrity. It is not a question in this case whether there shall be such a separation, but whether the Constitution shall be obeyed when it commands that there shall be no discrimination.
Affirmed.